UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JAMES RICHARD WEEMS, CIVIL DOCKET NO. 1:19-CV-1492-P
Petitioner
VERSUS JUDGE DRELL
JASON KENT, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 7), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
laws

IT IS ORDERED that the Petition (ECF No. 1) is hereby DENIED and
DISMISSED WITH PREJUDICE as untimely. See 28 U.S.C. § 2244(d).

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this ZO day of

fepee fbr , 2020.

  

 

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
